Case 1:18-cv-10225-MLW Document 468-2 Filed 01/27/20 Page 1 of 2




           EXHIBIT B
                                                                              Case 1:18-cv-10225-MLW Document 468-2 Filed 01/27/20 Page 2 of 2




                                                                                        Approved, Pending, Denied,
                                                                         YES/NO                Unknown                     YES/NO                                                                     YES/NO
                                                                                                                                                                                                   Consideration of
                                                                                                                                                                                                      Potential
                                                                                                                                                     Attorney                         Date
                                                                                                                                                                             Date                  Eligibility for a
                                                                                                                                           Stay of   Name,      OSUP                  POCR                             ERO Decision
Detention                                           Country     U.S.C.    Final Order                                Attorney                                                POCR                   Form I-601A,
            A-Number   Last Name    First Name                                          I-130     I-212   I-601A                Criminal   Removal   Phone      Revocation            Conducted                           Maker       Instructions to Alien
  Date                                              of Origin   Spouse    & Date                                     (G-28)                                                  Notice                Application for
                                                                                                                                           (I-246)   and        Date                  and                               FOD/DFOD
                                                                                                                                                                             Issued                  Provisional
                                                                                                                                                     Email                            Decisions
                                                                                                                                                                                                  Unlawful Presence
                                                                                                                                                                                                       Waiver
                                                                                                                                                      Marcela
                       Rodriguez-                                         Yes -                                                                      Ordonez,
1/3/2020                            Erik Fabricio   Honduras    Yes                     Pending   No      No         Yes        Yes        No                   N/A          N/A      N/A                Yes              FOD
                       Oseguera                                           02/25/2014                                                                 401-722-
                                                                                                                                                     9459
